     Case 5:18-cv-01847-CJC-SP Document 20 Filed 01/24/19 Page 1 of 9 Page ID #:56



 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132889)
 3   MANNING LAW, APC
     4667 MacArthur Blvd., Suite 150
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     ADAPracticeGroup@manninglawoffice.com
 6
     Attorneys for Plaintiff Patricia Filardi
 7
 8
 9
            UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF
10
                                         CALIFORNIA
11
12   PATRICIA FILARDI, an individual,                 Case No. 5:18-cv-01847-CJC-SP
13                                                    Hon. Cormac J. Carney
                Plaintiff,
14
                                                         JOINT REPORT PURSUANT TO
15   v.                                                  F.R.C.P. 26(f) and LOCAL RULE
16
                                                         26-1
     YUMMY DONUTS AND SUBS, a
17   business of unknown form; PAUL D.
     SOTO and TANNIS D. SOTO, as
18   individuals and trustees of the P. AND T.
19   SOTO REVOCABLE TRUST DATED
     MARCH 14, 2012; and DOES 1-10,
20   inclusive,
21
                Defendants.
22
23
24         Plaintiff PATRICIA FILARDI (“Plaintiff”), and Defendant WILLIAM

25   UNG dba YUMMY DONUTS AND SUBS (“Defendant YDS”) respectfully

26   submit this Joint Report (“the Report”) pursuant to Federal Rules of Civil

27   Procedure Rule 26(f) and Local Rule 26-1.

28
                                                -1-
                               JOINT FRCP RULE 26(f) REPORT
     Case 5:18-cv-01847-CJC-SP Document 20 Filed 01/24/19 Page 2 of 9 Page ID #:57



 1
 2
     A.       STATEMENT OF THE CASE
 3
              Plaintiff’s Statement of the Case
 4
              Plaintiff is an adult quadriplegic who uses a wheelchair for mobility. She
 5
     has a specially equipped van with a ramp that deploys out of the passenger side of
 6
     her van. Plaintiff is substantially limited in performing one or more major life
 7
     activities, including but not limited to: walking, standing, sleeping, ambulating,
 8
     and/or sitting. Plaintiff requires the use of a wheelchair at all times for mobility and
 9
     life functions. At the time of Plaintiff’s visits to Defendant YDS’ facility and prior
10
     to instituting this action, Plaintiff suffered from a “qualified disability” under the
11
     ADA. She has a Disabled Person Parking Placard issued to her on a permanent
12
     basis.
13
              Plaintiff personally visited Defendant YDS’ Property on one occasion but
14
     was denied full and equal access and full and equal enjoyment of the facilities,
15
     services, goods, and amenities within Defendant YDS’ facility, even though she
16
     would be classified as a “bona fide patron.” Specifically, she desired to visit the
17
     subject property as a consumer, but experienced difficulty due to Defendant YDS’
18
     failure to provide adequate access to the subject business and its interior.
19
              It is alleged that Defendants own and operate the real property located at
20
     1154 Brookside Avenue, Redland, CA 92373 (hereinafter "Property") where the
21
     subject business (the “Business”) is located. It is alleged that Defendant is liable to
22
     Plaintiff for the alleged ADA violations.
23
              The Business is a facility open to the public, a place of public
24
     accommodation, and a business establishment. Instead of having architectural
25
     barrier free facilities for patrons with disabilities, Plaintiff experienced the
26
     following at the Business and Property: a builtup curb ramp that projects from the
27
     sidewalk and into the disabled parking area (Section 406.5). Furthermore, the curb
28
                                                  -2-
                                JOINT FRCP RULE 26(f) REPORT
     Case 5:18-cv-01847-CJC-SP Document 20 Filed 01/24/19 Page 3 of 9 Page ID #:58



 1   ramp is in excess of the maximum grade allowed by ADAAG specifications
 2   (Section 406.1); there is no ADASAD compliant disabled van accessible parking
 3   signage in violation of Section 502.6; and, the curb ramp at the accessible parking
 4   space serving the stores main entrance projects into the access aisle in violation of
 5   Section 406.5 which requires that curb ramps and the flared sides of curb ramps
 6   shall be located so that they do not project into vehicular traffic lanes, parking
 7   spaces, or parking access aisles.
 8
            Plaintiff alleges that Defendant YDS violated Plaintiff’s rights under the
 9
     ADA and the Unruh Civil Rights Act. In addition to injunctive relief, Plaintiff
10
     seeks an award of damages of not less than $4,000 per violation as well as
11
     deterrence damages arising out of Plaintiff’s visit to the Property on or about April
12
     3, 2018 and for reasonable attorneys’ fees litigation expenses, and costs of suit,
13
     pursuant to California Civil Code § 52.
14
           Defendant YDS’ Statement of the Case
15
           Defendant YDS only runs a cubicle in a shopping center and claims that
16
17
     violations, if any, on other people’s property is not a basis for litigation and that

18
     Plaintiff is responsible for all costs and attorney fees in this wrongful suit against

19
     Defendant YDS.

20
           Defendant YDS denies all of Plaintiff’s allegations in that their parking area

21   is in compliance with current codes. Defendant YDS contends that other parties

22   are responsible for Plaintiff’s alleged injuries.

23
24   B.    SUBJECT MATTER JURISDICTION:

25
           The parties signing this Report, do not dispute this court has original

26
     jurisdiction over the federal questions and supplemental jurisdiction over the

27
     related state claims.

28
                                                -3-
                               JOINT FRCP RULE 26(f) REPORT
     Case 5:18-cv-01847-CJC-SP Document 20 Filed 01/24/19 Page 4 of 9 Page ID #:59



 1
 2
 3   C.     LEGAL ISSUES
 4          Plaintiff’s Asserted Legal Issues
 5          The principal legal issues are: (1) whether the Defendant is responsible
 6   under the law to remove/ remediate barriers; (2) whether the Plaintiff has standing
 7   to seek either damages or injunctive relief; (3) whether Plaintiff was denied equal
 8   access to the facility and; (4) the nature and extent of Plaintiff’s damages.
 9          Defendant’s Asserted Legal Issues
10          Whether Defendant YDS is responsible for Plaintiff’s injuries;
11          Whether other parties are responsible for Plaintiff’s injuries;
12          Whether Plaintiff sustained any injuries and the nature and extent of those
13   injuries.
14
15   D.     PARTIES, EVIDENCE, ETC.:
16          Plaintiff: Plaintiff anticipates no additional parties. Plaintiff anticipates one
17   expert witness as to accessibility. Plaintiff anticipates using an inspection report of
18   Defendant’s Property as a key document.
19          Defendant:
20          Parties:
21          Defendant YDS; Defendants Soto
22          Evidence:
23          Evidence includes, but is not limited to: Codes for handicapped accessibility
24   areas in Redlands, California, remodeling and prior construction documentation,
25   proof of ownership of the area at issue, medical report and billings for injuries
26   sustained by Plaintiff.
27
28
                                                -4-
                               JOINT FRCP RULE 26(f) REPORT
     Case 5:18-cv-01847-CJC-SP Document 20 Filed 01/24/19 Page 5 of 9 Page ID #:60



 1   E.    DAMAGES
 2
           Plaintiff: Plaintiff foresees statutory damages of not less than $4,000 per
 3
     violation arising out of Plaintiff’s visit to the Property, $4,000 for deterrence
 4
     damages Plaintiff is entitled to pursuant to Johnson v. Guedoir, 218 F. Supp. 3d
 5
     1096; 2016 U.S. Dist. LEXIS 150740 (USDC Cal, E.D. 2016), and for reasonable
 6
     attorneys’ fees and costs of suit pursuant to California Civil Code § 52. Plaintiff
 7
     expects the probable range of damages to be between $8,000 and $12,000 plus
 8
     reasonable attorneys’ fees.
 9
           Defendant:
10
11         Defendant YDS disputes all damages, and claims there are none.
12
13
     F.    INSURANCE
14
            The Parties are unaware of insurance coverage applicable to this action.
15
16
17   G.    MOTIONS
18         Plaintiff: Plaintiff does not believe he is likely to seek to add other parties
19   or seek transfer of venue. Plaintiff intends to conduct an expert led site inspection
20   to identify each barrier that would affect his type of disability and, then if
21   applicable, amend the complaint to ensure that the ADA claim reflects his intention
22
     to have all unlawful barriers removed or remediated. This is the two-step process
23
     permitted and required by Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d 1034
24
     and Chapman v. Pier 1Imports (US) Inc., 631 F.3d 939 (9th Cir. 2011). Plaintiff
25
     anticipates filing a motion for partial summary judgment on the issue of duty and
26
     liability under the ADA and the Unruh Civil Rights Act. This will happen after the
27
     necessary depositions and inspection are taken in this case.
28
                                               -5-
                               JOINT FRCP RULE 26(f) REPORT
     Case 5:18-cv-01847-CJC-SP Document 20 Filed 01/24/19 Page 6 of 9 Page ID #:61



 1           Defendant: A Motion to Dismiss will be made by Defendant YDS.
 2
 3   H.      COMPLEXITY
 4
             This is not a complex case and the Manual for Complex Litigation is not
 5
     necessary.
 6
 7
 8   I.      STATUS OF DISCOVERY
 9           The Parties have not yet undertaken discovery.
10
11
     J.      DISCOVERY PLAN
12
13           Plaintiff’s Proposed Discovery Plan
14           Plaintiff proposes that the Parties exchange Initial Disclosures by February 14,
15   2019.
16           Plaintiff proposes a fact discovery cut-off date 18 weeks prior to trial in order
17   to allow adequate time to prepare dispositive motions and to allow for Plaintiff to
18   conduct an expert site inspection of the Property.
19           Plaintiff proposes an expert discovery cut-off date 8 weeks prior to trial.
20           Plaintiff intends to propound a set of Interrogatories, Requests for
21   Admission and Requests for Production of Documents; to take the deposition of
22   the Defendant and to conduct an expert site inspection as permitted and required by
23   Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 and Chapman v. Pier
24   1Imports (US) Inc., 631 F.3d 939 (9th Cir. 2011).              Plaintiff intends to seek
25   discovery related to: (1) the ownership and maintenance of the Business and
26   Property, including the existence of any accessibility barriers and accessible routes;
27   (3) history of changes or modifications to the Business and Property; (4) the
28
                                                 -6-
                                JOINT FRCP RULE 26(f) REPORT
     Case 5:18-cv-01847-CJC-SP Document 20 Filed 01/24/19 Page 7 of 9 Page ID #:62



 1   feasibility of providing access to persons with disabilities.
 2         Defendant YDS’ Proposed Discovery Plan:
 3         Defendant YDS proposes the parties will serve their Initial Disclosures as
 4   designated by the trial rules no later fourteen (14) days after the Scheduling
 5   Order issues or by date certain set pursuant to the Scheduling Order.
 6         Defendant YDS will propound written discovery and depos Plaintiff.
 7         Defendant YDS proposes the discovery cut-off, including hearings on
 8   discovery motions, be February 1, 2020.
 9         Defendant YDS proposes initial expert exchange is November 1, 2019;
10   rebuttal exchange is November 15, 2019; and expert discovery cut-off is
11   November 30, 2019.
12
13   K.    DISPOSITIVE MOTIONS
14         The Parties anticipate filing motions for summary judgment or, in the
15   alternative, motions for summary adjudication on the issues depending on what is
16   revealed in discovery.
17         Plaintiff:
18         The issues in this case stem from a question of whether the accessibility
19   barriers on the Property violate the ADA and Unruh Civil Rights Act.             A
20   determination of these issues will depend on inquiries of (1) whether Defendant is
21   responsible under the law to remove/remediate the barriers; (2) whether the
22
     Plaintiff has standing to seek either damages and/or injunctive relief; and (3) the
23
     nature and extent of damages.
24
           Defendant YDS:
25
           Defendant will show as a matter of law Defendant YDS is not liable.
26
27
     N.    ALTERNATIVE DISPUTE RESOLUTION (“ADR”) PROCEDURE
28
                                                -7-
                               JOINT FRCP RULE 26(f) REPORT
     Case 5:18-cv-01847-CJC-SP Document 20 Filed 01/24/19 Page 8 of 9 Page ID #:63



 1   SELECTION
 2           In the event that this matter is not expeditiously resolved, the Parties select
 3   ADR Procedure No. 2 as the settlement mechanism under Local Rule 16-15.4.
 4   ADR Procedure No. 2 states, “[t]he parties shall appear before a neutral selected
 5   from the Court’s Mediation Panel.”
 6
 7   O.      SETTLEMENT EFFORTS
 8           The Parties have communicated informally about settlement and closure.
 9   These informal discussions are still in their early stages.
10
11   P.      PRELIMINARY TRIAL ESTIMATE
12           The trial is expected to take four (4) days.          Plaintiff anticipates 4-5
13   witnesses, including an expert to testify at trial.
14           Defendant has requested a jury trial. Defendant anticipates 4-5 witnesses.
15
16   Q.      TRIAL COUNSEL
17           For Plaintiff: Joseph R. Manning, Jr., Michael J. Manning, and Craig G.
18   Cote.
19           For Defendant: Michael Reiter
20
21   R.      INDEPENDENT EXPERT OR MASTER
22
             The Parties do not believe an independent expert or master is necessary.
23
24
     S.      OTHER ISSUES
25
             Defendant proposes that all unserved defendants will be dismissed on April 20,
26
     2019. The Parties are unaware of any other issues.
27
28
                                                -8-
                                JOINT FRCP RULE 26(f) REPORT
     Case 5:18-cv-01847-CJC-SP Document 20 Filed 01/24/19 Page 9 of 9 Page ID #:64



 1
     Respectfully submitted,
 2
 3   Dated: January 24, 2019                    MANNING LAW, APC
 4
 5                                              By:/s/ Joseph R. Manning, Jr.
 6                                                    Joseph R. Manning, Jr.
                                                       Michael J. Manning
 7
                                                       Craig G. Cote’
 8                                                    Attorneys for Plaintiff
 9
10   Dated: January 24, 2019                    MILLIGAN, BESWICK, LEVINE &
                                                KNOW LLP
11
12
13                                              By:/s/ Michael Reiter
                                                    Michael Reiter
14
                                                      Attorney for Defendant
15
16
                    Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
17
             Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Joseph R. Manning, Jr., hereby do
18   attest that all signatories listed, and on whose behalf the filing is submitted, concur
19   in the filing’s content and have authorized the filing.

20
21
     Dated: January 24, 2019          MANNING LAW, APC
22
23
                                      By: /s/ Joseph R. Manning Jr., Esq.
24                                       Joseph R. Manning Jr., Esq.
25
26
27
28
                                               -9-
                               JOINT FRCP RULE 26(f) REPORT
